DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed 3/29/2021 has been entered. 
Claims 1-18 are pending. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/29/2021 is in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1, 9, 11, and 17 are objected to because of the following informalities: 
Claim 1, line 2, a “;” needs to be added after “exit end”.
Claim 9, line 4, a comma should come after “housing”.
Claim 11, line 4, “a knife guide” should instead be “a knife guard”.
Claim 17, line 4, “it initiates”, however this should instead be “the object detector initiates”
  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 	
Regarding Claim 10, lines 7-8 recite “a stretcher assembly having at least two stretcher fingers to receive and expand the 8band at a first position within the banding assembly”. This limitation lacks sufficient support within Applicant’s specification and therefore constitutes new matter. Specifically, there is not support for the fingers being able to receive and expand the band in the same position. See Page 17, lines 1-4 and Figures 8A-8D which show and describe the expansion after the band is received and after/while the fingers are moved upwardly relative to the housing. Therefore, there is and expand the band as the fingers need to move in order to expand the band. Note the 112(b) rejections below as it is unclear as to what structure the first and second positions are corresponding to. 
Claims 11-14 are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement as they depend from Claim 10. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6, 8, and 10-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 5, lines 4-5 recite “knife having at least one sharp edge so that different sharp edges can be used by reorientation of said reciprocating knife”. This limitation renders the claim indefinite because it is unclear as to what “sharp” is intending to encompass. Refer to “Response to Arguments” section below.
Regarding Claim 6, line 3 recites “sharpened edges”. Similarly to Claim 5, it is unclear as to what “sharpened” is intending to encompass and therefore, the limitation renders the claim indefinite. Refer to “Response to Arguments” section below.
Regarding Claim 8, lines 1-5 recite “said stretcher fingers move upwardly and outwardly when the stretcher piston is directed upwardly and wherein the stretcher fingers move downwardly and inwardly when the stretcher piston is directly downwardly”. This limitation renders the claim indefinite as it is unclear as to what the terms “outwardly”, “inwardly”, “upwardly” and “downwardly” are referring to. Specifically, while it is understood that these terms are referring to directions of movement, it is unclear as to what point of reference these directions are relative to. It is unclear as to what the fingers are moving outward, inward, upward and downward relative to (i.e. an opening, each other, the housing, a floor, etc.). For these reasons, this limitation renders the claim indefinite. 
Regarding Claim 10, line 8 recites “a first position within the banding assembly” and lines 10-11 recite “the at least two stretcher fingers expand the elastomeric band to a second position outside the banding assembly”. These limitations render the claim indefinite as “the banding assembly” lacks antecedent basis within the claim and therefore it is unclear as to what structure is being referred to and specifically, whether or not “the banding assembly” is referring to the “banding machine” introduced in line 1 or a sub assembly thereof. Note that assuming Applicant is referring to the “banding machine”, which is unclear, these limitations would still render the claim indefinite as it is unclear as to how the fingers expand the band to a position outside of the machine if the fingers, themselves, are a part of the machine, therefore, if the band is still engaged with the fingers, it is unclear as to how it could be positioned “outside” of the machine. 
Further regarding Claim 10, lines 7-11 recite “at least two stretcher fingers to receive and expand the band at a first position within the banding assembly … wherein the at least two stretcher fingers expand the elastomeric band to a second position outside” and lines 13-14 recite “the object received within the expanded elastomeric band located in the second position”. These limitations render the claim further indefinite as it is unclear as to what the “first position” and “second position” are referring to and whether the positions are referring to the arms or the band or even both. Note Claim 15 is rejected in a similar manner. Further assuming the claim is attempting to refer to positioning of the band, which is unclear, it is noted that the recitation of “wherein the at least two stretcher fingers expand the elastomeric band to a second position” is further confusing as it is unclear if the expanded position of the band is the second position of the band or if the band is moved to a second positon and the expansion is a separate state of the band. In conclusion, no movement, other than expansion, of the band is recited such that one would readily understand how the band is moved to a position outside as claimed. 
Regarding Claim 12, lines 1-2 recite “said knife has a sharp tapered edge…at least one feed slot is formed by a sharp edge”. Similarly to Claims 5 and 6, it is unclear as to what “sharp” is intending to encompass and therefore renders the claim indefinite. 
Regarding Claim 15, lines 7-9 recite “a pair of stretcher arms to receive the elastomeric band in a first position within the housing and expand the elastomeric band to a second position through the opening” and lines 12-13 recite “an object received within the expanded elastomeric band located in the second position”. Note that this rejection is necessitated by amendment as previously, the positions referred to in claim limitation on lines 7-9 were viewed as referring to the stretcher arms, however, the newly incorporated limitation of lines 12-13 now renders it unclear as to whether or not the first and second positions are referring to the stretcher arms or the band or both. Therefore, this limitation renders the claim indefinite. 
Claims 11, 13, 14, and 16-18 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite as they depend from at least one of the claims outlined above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 10 is rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Lucas (US Patent 7,565,789-cited in IDS).

Regarding Claim 10, Lucas discloses a1Regardingv  banding machine (10; Figure 1) for placing an elastomeric band (96; Figure 9) around an object (claw 98; Figure 10), comprising:  
2a drive assembly (upper and lower jaw assemblies 29, 34; Figure 5a) that receives and selectively advances an elastomeric 3tube (94; Col 3, lines 45-47);  
a knife (52; Figure 9);
4a knife guide assembly (48; Figure 9) that receives the advanced elastomeric tube (94) and 5which receives a knife (52) that cuts the elastomeric tube (94) to form the elastomeric band (96; Col 3, lines 48-51);  6and 
7a stretcher assembly (arms 64, 70 and fingers 66, 74; Figure 6b) having at least two stretcher fingers (66, 74) to receive and expand the 8band (96) at a first position (i.e. Figures 5a-5b) within the banding machine/assembly (Col 4, lines 4-10; note that at the point in which the fingers 66, 74 receive the band, the fingers are capable of stretching the band via actuation of motors 76 or 78; note 112 rejections above), wherein the drive assembly (29, 34) advances the elastomeric tube (94) to move the cut 9elastomeric band (96) on to the at least two stretcher fingers (66, 74; see Col 4, lines 1-4 and note that the drive assembly 29,34 first advances the tube 94 such that the formed band 96 is moved to the exit funnel (see Col 3, lines 51-54), further although it is noted that the fingers 66, 74 move into the tunnel 62 to receive the band, the drive assembly 29, 34 is clearly capable of pushing (via the tube 94 remaining) the formed band 96 through the funnel and onto the fingers 66, 74), and wherein the at least two stretcher fingers (66, 74) expand the elastomeric band (96) to a second position (Figures 6a-6b; Col 4, lines 4-6) outside a banding assembly (assembly of machine 10 up to the exit funnel and associated in housing portion 14; see “Annotated View of Figure 3” below; note 112 rejections above) to create an expanded elastomeric band; and 
an object detector (80; Figure 3) detecting placement and removal of the object (98) received within the expanded elastomeric band (96) located in the second position (Figures 6a-6b) outside of the banding assembly (portion of 10 within housing portion 14; see Col 4, lines 7-10; note 112 rejections above).  

    PNG
    media_image1.png
    400
    430
    media_image1.png
    Greyscale

Annotated View of Figure 3
Note: any sub assembly portion of the machine that is part of the banding machine and for forming/applying the band can be reasonably viewed as the claimed “banding assembly” but in this instance the “banding assembly” is viewed as the portion creating the band 96 within the housing 14. Note the 112 rejections above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Lucas (US Patent 7,565,789-cited in IDS), in view of Corbin (US Patent 8,746,136-cited in IDS), and in further view of Kuehl (US PGPUB 2014/0331604-cited in IDS).
Regarding Claim 1, Lucas discloses a banding machine (10; Figure 1), comprising:  
2a tube guide (24) adapted to transfer an elastomeric tube (94; Figure 3) from an entry end to an 3exit end (see Figure 5b showing entry and exits; Col 3, lines 38-40);  
4a frame assembly (defined by brackets 20, 22, front portion of housing 14, rails 40, 42 and exit funnel structure 62; see “Annotated View of Figure 9” below) associated with the tube guide (24) to receive the elastomeric tube (94) 5from the exit end (Col 3, lines 38-41);  
6a drive assembly (feed rollers 26, 28 and upper and lower jaw assemblies 29, 34; Figure 5a) carried by the frame assembly (via rails 40, 42; Col 2, lines 65-67), the drive assembly (26, 28, 29, 34) which advances the 8elastomeric tube (94) through the frame assembly (as shown; Col 3, lines 45-47);  
a reciprocating knife (52; Figure 9);
9a knife guide assembly (48; Figure 9) associated with the frame assembly (exit funnel 62 portion), the knife 10guide assembly (48) receiving a reciprocating knife (52) to cut the elastomeric tube (94) to form a 11band (96; Figure 9; Col 3, lines 48-51): and 
12a stretcher assembly (arms 64, 70 and fingers 66, 74; Figure 6b) comprising a pair of stretcher arms (64, 70), each arm comprising a stretcher finger (66, 74) maintained 13adjacent one another in a first position (see dashed lines in Figure 6b) and adapted to receive the band, wherein 14the stretcher fingers (66, 74) are movable away from each other to expand the band (96) to a 15second position (solid lines shown in Figure 6b) to receive an object (claw 98; Figure 10) upon which the band (96) closes around (See Col 4, lines 4-10).  


    PNG
    media_image2.png
    458
    474
    media_image2.png
    Greyscale

Annotated View of Figure 9
	
However, Lucas fails to explicitly disclose the drive assembly (26, 28, 29, 34) 7comprising a drive shaft selectively rotating a drive wheel. Further, Lucas fails to explicitly disclose the stretcher assembly further comprising a stretcher piston, a stretcher center linkage movable by the piston and wherein the stretcher arms are connected at one end to the center linkage.
Attention can be brought to the teachings of Corbin which discloses another banding machine (200; Figure 1) comprising a feed assembly (20) comprising a drive assembly (400 and 24; Figures 3 and 6), wherein the drive assembly comprises an idler roller (28), a drive shaft (31) for selectively rotating a drive wheel (26), an adjustable (via adjustment of 402) drive piston (404), 3a feed arm (note that some form of arm or linkage (shown in Figure 3) must couple the piston to the shaft 31) coupled to the drive piston (404) such that movement of the piston (404) rotates the drive shaft (31; Col 3, line 62 through Col 4, line 3).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the invention of Lucas such that one of the rollers (i.e. 26) is driven in the manner as taught by the drive assembly Corbin in replacement of the jaw assemblies (29, 34). By utilizing a drive assembly and drive wheel as taught by Corbin in the machine of Lucas, the production of bands of variable width based on an adjustment of drive length can be achieved as taught by Corbin (see Col 3, line 64 through Col 4, line 3). 
Further attention can be brought to the teachings of Kuehl which includes another stretcher assembly for applying a band like article (14; Figure 9) to an object (20) wherein the stretcher assembly comprises a pair of stretcher arms (124) and each arm comprising a finger (122; see Figure 10) and the stretcher assembly further comprising a stretcher piston (see Para. 0025 and further explanation below) and a stretcher center linkage (of 126; see “Annotated View of Figure 7” below) movable by the piston (of “pneumatic power”) and wherein the stretcher arms are connected at one end to the center linkage (As shown in Figures 7-8; note the movement of “126” in Figures 5-6; further see Para. 0025 which discloses the linear actuator is powered by pneumatic power and therefore, it can be reasonably assumed that a form of piston must be present in order to drive the labelled “stretcher center linkage” labelled below).

    PNG
    media_image3.png
    700
    462
    media_image3.png
    Greyscale

Annotated View of Figure 7

Note that Lucas utilizes two actuators (76, 78) for corresponding arms (64, 70). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have further modified the invention of Lucas such that the stretcher arms are driven with a pneumatic arrangement and center linkage combination as taught by Kuehl. By further modifying Lucas in this manner, both arms can be driven by a single linear actuator as taught by Kuehl (see Paras. 0008, 0009) and by incorporating a common actuator for both arms, the speed of the production can be increased. It is noted that some form of piston must be incorporated in order to effectively move the “stretcher center linkage” as labelled above with “pneumatic power” as disclosed.
Note that in the event that it cannot be reasonably assumed that a piston is used in the “pneumatic power” system as taught by Kuehl, in which the Examiner does not concede to, Examiner notes that it would have been an obvious matter of design choice to one of ordinary skill in the art at the time the invention was effectively filed to have utilized a piston actuator to drive the “center linkage” (as labelled above) as the pneumatically powered system as taught by Kuehl and incorporated into Lucas as Applicant has not disclosed that the specific arrangement including a piston provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the arrangement as taught by Kuehl because the arms will be effectively moved and effectively expand the band with one actuator.
Therefore, it would have been an obvious matter of design choice to modify Lucas, in view of Kuehl and Corbin, to obtain the invention as specified in the claim.


Regarding Claim 2, Lucas, as modified, discloses an idler roller assembly (i.e. roller 28) carried by the frame assembly (via 20, 22), the idler roller 3assembly having an idler roller (roller 28) which with the drive wheel forms a tube gap 4therebetween (see Figure 5a) that receives and advances the elastomeric tube (94; Col 3, lines 38-40).  

1 Regarding Claim 3, Lucas, as modified, discloses the drive assembly (as incorporated by Corbin above) further comprises 2a drive piston (404 of Corbin) 3a feed arm (between 404 and 31 of Corbin) coupled to the drive piston (404) 4a one-way clutch bearing (see Col 1, lines 52-55 of Lucas which discloses a form of one-way clutch to prevent reverse of the feed) such that movement of the drive piston (404 of Corbin) in one direction rotates the drive 6shaft (31 of Corbin) and movement of the drive piston in an opposite direction does not rotate 7the drive shaft (31), however, although the one way clutch bearing is not explicitly disclosed as being interposed between the drive piston (404) and the 5feed arm, this is merely an obvious matter of design choice to a person of ordinary skill in the art, at the time the invention was effectively filed because Applicant has not disclosed that the specific location of the clutch bearing provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the one way clutch bearing disclosed by Lucas because the drive wheel (i.e. 26 as modified) is only able to rotate in one direction and therefore, reverse feeding will still be prevented.
Therefore, it would have been an obvious matter of design choice to modify Lucas to obtain the invention as specified in the claim.

Regarding Claim 4, Lucas, as modified, discloses a cutter assembly (48) moving the reciprocating knife (52), the cutter assembly (48) having a cutter piston (60).
However, Lucas fails to explicitly disclose the cutter piston (60) connected at one end to a rocker arm, the reciprocating 4knife connected to an opposite end of the rocker arm, wherein movement of the 5cutter piston in one direction moves the reciprocating knife in an opposite 6direction.  
Attention can again be brought to the teachings of Corbin which include a cutter assembly (30; see Figure 3) comprising a knife (34) wherein the cutter assembly comprises a rocker arm (see 32) rotatably mounted to a frame (10) of the machine (see Col 5, lines 43-49 which disclose the head 32 being rotatably mounted to move into and out of the feed path of the tube; see also Col 6, lines 25-28 and 35-36 which disclose pivoting motion) wherein a piston is connected to one end of the arm (32; see Col 5, lines 50-54 which discloses pneumatic actuation and therefore at least implying a piston actuator) and the knife (34) connected at an end of the arm (32; see Figure 3; Col 5, lines 39-42). 
Corbin further teaches that pivoting cutting assemblies can be used in lieu of guillotine cutting assemblies, and vice versa (see Col 6, lines 35-37). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated a rocker arm and piston configuration as taught by Corbin in replacement of the guillotine cutting assembly of Lucas as Corbin discloses the different types of cutting assemblies are interchangeable (see col 6, lines 35-37) but in this instance, by incorporating a rocker arm, the piston does not need to be in line with the motion of the knife and therefore allowing for more versatile positioning of the piston (i.e. to reduce footprint or height of the machine). Further, although Corbin does not explicitly disclose the piston being able to move in opposite direction as the knife, this is merely based on an arrangement of parts and as shown in Figure 3, it appears that the rocking arm/cutting head (32) is arranged to have a piston drive source on an opposite side of the pivot point and therefore leading one to assume that the cutting assembly (30) is capable of the claimed function. However, it would have been it would have been an obvious matter of design choice to a person of ordinary skill in the art to position the piston relative to the arm and knife to achieve the claimed function because Applicant has not disclosed that the specific arrangement provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with Lucas, in view of Corbin, because reciprocation of the knife can be properly controlled and actuated. Therefore, it would have been an obvious matter of design choice to modify Lucas to obtain the invention as specified in the claim. 


Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Lucas (US Patent 7,565,789-cited in IDS), in view of Corbin (US Patent 8,746,136-cited in IDS) and Kuehl (US PGPUB 2014/0331604-cited in IDS), as applied to Claim 4, and in further view of Burke (US Patent 9,834,330).

1 Regarding Claim 5, Lucas, as modified, discloses the reciprocating knife (52) has at least one 2attachment hole (see Figure 8b as 52 clearly comprises an attachment hole) therethrough and is attached to the rocker arm (i.e. 32 of Corbin), the reciprocating 4knife (52) having one sharp edge (as shown) wherein different sharp edges (i.e. of different blades) can be used by 5reorientation (i.e. removal) of the reciprocating knife (52; see the 112 rejections above).  
However, Lucas, as modified, is silent pertaining to the knife (52) being attached to the rocker arm (Corbin) by a knife clevis 3which has a clevis pin that extends through the attachment hole. Further Lucas, as modified, is silent on the knife comprising more than one sharp edge.
First, the clevis/clevis pin is merely an attachment feature of the knife to the rocker arm and at the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to utilize a clevis and clevis pin connection because Applicant has not disclosed that the specific connection provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with connections of Lucas and/or Corbin because the knife would be properly attached to the rocker arm.
Therefore, it would have been an obvious matter of design choice to modify Lucas to obtain the invention as specified in the claim. 
	Second, attention can be brought to the teachings of Burke which includes another banding type machine (10; Figure 1) comprising a cutting assembly (30; Figures 1, 14-17) which comprises a knife (133) comprising multiple sharp cutting edges (135; Figure 15; Col 7, lines 55-63).
	It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have replaced the knife of Lucas with the knife of Burke as incorporating a knife with multiple cutting edges prolongs the life of the knife blade as taught by Burke (Col 7, lines 59-63).

1 Regarding Claim 6, Lucas, as modified, discloses the knife guide assembly (48) comprises: 2an anvil plate (frame portion holding 50) having a slot (see Figure 9) which receives the elastomeric tube (94), the anvil 3plate having sharpened edges (knife 50) around the slot to interact with one of the sharp 4edges of the reciprocating knife (52) to cut the elastomeric tube into a band (96; Col 3, lines 48-51).  

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lucas (US Patent 7,565,789-cited in IDS), in view of Burke (US Patent 9,834,330).
1 Regarding Claim 11, Lucas discloses several of the claimed elements including the knife guide assembly (48) 2comprises:  
3an anvil plate (frame portion 56 disposed downstream of 29, 34; See “Annotated Views of Figures 8a, 8b, 9” below) having at least one feed slot therethrough (See “Annotated Views of Figures 8a, 8b, 9” below);  
4a knife guard (wall comprising funnel 62; Figure 9) having a band window (exit funnel 62) extending therethrough and aligned 5with the at least one feed slot (as shown) to receive the advanced elastomeric tube (94);  
6a pair of spacer plates (see “example spacer plates” labelled below and note that some form of spacer plates must exist in order to perform the cutting function as disclosed) disposed between the plate and the knife 7guard (including 62) so as to form a knife gap therebetween (as shown);  
9wherein the anvil plate (56), the knife guard (including 62), and the pair of spacer plates are 10secured to one another with a plurality of fasteners (see Figures 3, 8a, 8b and 9 as the frame 56, spacer plates are clearly secured with a fastener and further it is reasonable to assume some form of fastener is disposed to connect the frame and plates to the knife guard as otherwise, relative movement would occur)


    PNG
    media_image4.png
    412
    685
    media_image4.png
    Greyscale

Annotated Views of Figures 8a, 8b and 9

However, Lucas fails to explicitly disclose the knife gap comprising a thickness equal to or less than a thickness of the knife, and fails to explicitly disclose the plurality of fasteners each having associated 11therewith a spring washer so that the knife gap allows reciprocating passage of 12the knife therein.
First, although the knife gap dimensions are not explicitly disclosed, it is clearly depicted that the knife gap formed is approximately the thickness of the knife (52), further, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have arranged the spacer plates and mounts of the guard and/or anvil plate such that the knife gap comprises a thickness equal to or less than a thickness of the knife as it has been held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). In this particular instance, the knife gap shown by Lucas is, if not the thickness of the knife, it is close to the thickness of the knife. It is further noted that maintaining such a gap prevents any further debris from entering and damaging the components of the knife or knife guide assembly. 
	Secondly, attention can be brought to the teachings of Burke which includes another banding type machine (10; Figure 1) comprising a cutting assembly (30; Figures 1, 14-17) which comprises a knife (133), spacer plates (134, 136), an upstream anvil plate (138) including a feed slot comprising a sharp edge (139; Figure 14), and a downstream plate (132) including a slot, wherein the knife (133) co acts with the edge (139) of the feed slot of the upstream anvil plate (138) wherein the anvil plate (138), the downstream plate (132), and spacer plates (134, 136) are fastened together with a plurality of fasteners (156) wherein the fasteners comprise a spring washer (157; see Figure 16; Col 6, line 66 through Col 7, line 29) such that a pressure within the formed knife gap can be adjusted (Col 7, lines 29-36). 

	Utilizing resilient mounts/fastening configurations in cutting tools is known as exemplified by Burke. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have further modified Lucas to incorporate spring washers in combination with the fasteners in order to be able to maintain and adjust pressure on the knife within the knife gap as taught by Burke. By modifying Lucas in this manner, the proper alignment of the knife can be maintained to ensure the proper cutting and spacing. Further it has been it has been held that the provision of adjustability, where needed, involves routine skill in the art. In re Stevens, 101 USPQ 284 (CCPA 1954). Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations. Note with such a modification, different knife sizes/configurations can be used without adversely affecting operation.

	Note: it has been held that: the test for obviousness is not whether the features of one reference may be bodily incorporated into the other to produce the claimed subject matter but simply what the combination of references makes obvious to one of ordinary skill in the pertinent art.  In re Bozek, 163 USPQ 545 (CCPA 1969). In this instance, Burke is merely relied upon for the use of spring washers and the manner in which such spring washers would be incorporated into Lucas could be different than Burke as long as the benefit of such washers (i.e. adjustable knife gap/pressure) is achieved. 

Regarding Claim 12, Lucas, as modified, discloses essentially all elements of the claimed invention including1Regar the knife (52) has a sharp tapered 2edge (as shown; see Figures 8a-8b) and a further sharp edge (50) which co-acts with the knife's sharp tapered edge (52) to cut the elastomeric tube (94; Col 3, lines 48-51), however, Lucas fails to explicitly the at least one feed slot (of 56) is formed by a sharp edge which co-acts with the knife's sharp tapered edge (52) to cut the elastomeric tube. As mentioned above, Burke teaches the feed slot of the anvil plate (138) comprising a sharp edge (139) to co act with the knife (133). Further, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the lower blade (50) and frame/anvil plate (56) of Lucas such that they are integrated as one structure as taught by Burke (which would yield the feed slot comprising a sharp edge) as it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1993). Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations.   

Regarding Claims 13 and 14, Lucas, as modified, discloses essentially all elements of the claimed invention but fails to explicitly disclose t-21-REgarding Calhe knife has at least one lubrication groove on a surface facing at least the anvil plate or the knife guard and 12a lubrication system that supplies a lubricant to the at least one lubrication 3groove.  
Attention can again be brought to the teachings of Burke which further include t-21-REgarding Calhe knife (133) has at least one lubrication groove (slots shown in Figure 15) on a surface facing at least the anvil plate (138) or the knife guard (132) and 12a lubrication system (grease nipples 158 and lubricant source; Figure 14) that supplies a lubricant to the at least one lubrication 3groove (Col 7, lines 45-47; note that the lubricant nipples 158 are capable of providing lubricant/grease throughout the cutting assembly as disclosed).  
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Lucas to include such grooves and lubricant system as taught by Burke in order to decrease the friction contact and therefore reduce heat and possible damage of the knife and knife guide assemblies. 

Allowable Subject Matter
Claims 7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 7, Lucas, as modified by Corbin and Kuehl, discloses and/or renders obvious several features of the claimed invention, however, none of the references disclose or render obvious the stretcher assembly comprising a top plate having a piston hole which slidable receives the stretcher piston and a pair of frame arms extending from the top plate on either side of the piston hole wherein each stretcher arm is pivotable with respect to a corresponding frame arm as claimed. Further it would not have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have further modified Lucas to obtain the claimed invention without the use of improper hindsight drawn from Applicant’s own disclosure as motivation.
Regarding Claim 9, Lucas, as modified by Corbin and Kuehl, discloses a housing (14, 16; Figure 1) having an opening (82), wherein the frame assembly (see “Annotated View of Figure 9” above), the tube guide (24), the drive assembly (as modified by Corbin), the knife guide assembly (48), and the stretcher assembly (arms 64, 70 and fingers 66, 74 as modified by Kuehl) are maintained within the housing (14, 16), wherein the stretcher fingers (66, 74) expand from the first position (Figures 5a-5b) inside the housing (14, 16) through the opening (82) to the second position (i.e. Figures 6a-6b), however, the fingers of Lucas do not obtain a second position outside the housing (14, 16) where the object can be inserted into the expanded band. Further it would not have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have further modified Lucas such that the fingers are able to obtain a second position outside the housing without the use of improper hindsight drawn from Applicant’s own disclosure as motivation.

Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding Claim 8, Lucas, as modified, discloses several features of the claimed invention but fails to disclose a stretcher piston and stretcher fingers structurally able to carry out the directional movements as claimed and it would not have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have further modified Lucas to obtain the claimed invention without significant structural changes which would render the invention of Lucas inoperable. 
Further regarding Claim 8, it must be again mentioned that in order to be allowable, Claim 8 must be amended to overcome the 112 rejections outlined and dependent on how the claim is amended, it may or may not be subsequently viewed as allowable subject matter. 

Claims 15-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.1
Regarding Claim 15, Lucas discloses most of the claimed limitations (see previous rejection outlined in the Non-Final Rejection mailed 12/28/2020), and further discloses an object detector (80; Figure 3) connected to the controller to detect an object (98; Figure 10) received within the expanded elastomeric band (96) located in the second position thereof (Figures 6a-6b), however, Lucas fails to disclose the second position of the arms/band (note 112 rejections) being through the opening (82) and outside the housing and further the arms do not appear to be structurally arranged/configured to obtain such a position. Further it would not have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have further modified Lucas such that the fingers are able to obtain a second position outside the housing without the use of improper hindsight drawn from Applicant’s own disclosure as motivation.

Response to Arguments
Applicant's arguments filed 3/29/2021 have been fully considered but they are not persuasive. 
In response to Applicant’s arguments on Pages 7-8 of “REMARKS” that:

    PNG
    media_image5.png
    269
    741
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    51
    733
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    84
    738
    media_image7.png
    Greyscale

Examiner respectfully disagrees and is still of the opinion that the terms “sharp” and “sharpened” are still viewed as indefinite relative terms without a point of reference. Applicant refers to an example of a definition of “sharp” as “having a thin edge or point that can cut something of make a hole in something”. However, it is noted that the term “thin” is also open to subjectivity as it can also be viewed as a relative term as one may have a different view of what is “thin” than another and therefore, the scope of such a term is not necessarily definite without further reference/detail. Similarly, the term “sharp” is subjective and while one may speculate what Applicant is referring to, there is no further point of reference or definition of the term “sharp” either in the claims or in the specification and therefore the terms “sharp” and “sharpened” are still viewed as indefinite. While one can reasonably infer that a knife as claimed must be sharp enough to cut the elastomeric tube at least on one edge, it remains unclear as to what further structural limitation of the other edge(s) the term “sharp” is intending to encompass. For example, it is unclear as to what thickness the term “sharp” is intending to encompass. 
Examiner notes that if Applicant was to remove the term “sharp” and replace it with “cutting” such that instead of “sharp edges”, the claim would read “cutting edges”, the limitations would no longer be indefinite. 
Note, the remaining arguments pertaining to the previous 112(b) rejections are either rendered moot by the amendment or the rejections have been withdrawn. Note the amendment has necessitated other 112 rejections as outlined above.

Regarding Applicant’s arguments on Pages 8-10 of “REMARKS”  pertaining to the 102(a)(1) and (a)(2) rejections, Examiner notes that the previous 102 rejections of Claims 15-17 have been withdrawn and further notes that specifically regarding Claim 10, Applicant uses the term “banding assembly”. This is broad terminology and can be reasonably interpreted as any sub assembly within the banding machine, as reflected in the rejection above. Examiner further notes that if Applicant was to incorporate a housing instead of “banding assembly” and limitations similar to Claim 9, this would likely overcome the prior art rejection. 
Regarding Applicant’s arguments on Page 10 of “REMARKS” pertaining to the previous 103 rejection over Claims 15-17, Examiner notes these rejections have been withdrawn. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See “Notice of References Cited”.
Fresnel (US Patent 6,523,331) discloses a multi-edge cutting knife.
Lewis (US Patent 4,601,155) discloses a piston for actuating stretcher arms. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA G KOTIS whose telephone number is (571)270-0165.  The examiner can normally be reached on Monday - Thursday 6am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA G KOTIS/Examiner, Art Unit 3731                                                                                                                                                                                                        4/5/2021